DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 5-12 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The claim feature of an accelerator comprising data reuse between a convolution layer and a non-linear layer in a neural network, an operation unit generates intermediate data into a second buffer, the operation unit feeds back the intermediate data for reuse, and transmits a first output from the second buffer to a perform a pooling operation as required by independent claims 1 and 12 or illustrated as shown in figure 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182